                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                          EASTERN DISTRICT

KENDREAL GRAHAM,          )
                          )
Petitioner,               )
                          )
            v.            )                   NO. 4:18 CV 1580 HEA
                          )
UNITED STATES OF AMERICA, )
                          )
Respondent.               )

                  OPINION, MEMORANDUM AND ORDER

      This matter is before the court on Motion to Produce Affidavit [Doc. #4]

filed on January 2, 2019. No opposition has been filed by Petitioner and although

the Respondent has requested Defense Counsel provide such affidavit addressing

the issues raised by Petitioner, no affidavit has been filed. Upon review of the

filings and issues presented the Motion to Produce will be granted.

                                BACKGROUND

      Petitioner filed a motion for post-conviction relief pursuant to 28 U.S.C

§2255.   [Doc. #1]. Petitioner alleges ineffective assistance of counsel from

Assistant Federal Public Defender Diane Dragan at various stages of her

representation.

      Petitioner alleges that she instructed Ms. Dragan to file a notice of appeal

on her behalf, but Ms. Dragan failed to do so. It is also alleged she was
threatened by Ms. Dragan to plead guilty and promised by Ms. Dragan that she

would only serve a term of seven years imprisonment if she did. Petitioner goes

on allege that Ms. Dragan did not allow her to review the discovery produced

by the United States. The nature of the allegations necessarily relate to

conversations that would otherwise be shielded by the attorney-client privilege.

                                  DISCUSSION

      Petitioner has waived her right to assert her attorney-client privilege

with regard to her allegations of ineffective assistance of counsel in her Section

2255 motion. See Hunt v. Blackburn, 128 U.S. 464, 470-471 (1888); United

States v. Bilzerian, 926 F.2d 1285, 1292 (2d Cir. 1991) (Attorney-client

Aprivilege may implicitly be waived when defendant asserts a claim that in

fairness requires examination of protected communications.@); United States v.

Ballard, 779 F.2d 287, 292 (5th Cir. 1986). A defendant waives attorney-client

privilege when she makes

      an attack . . . upon [her] attorney’s conduct which calls into question
      the substance of their communications. A client has a privilege to
      keep [her] conversations with [her] attorney confidential, but that
      privilege is waived when a client attacks [her] attorney’s
      competence in giving legal advice, puts in issue that advice and
      ascribes a course of action to [her] attorney that raises the
      specter of ineffectiveness of incompetence. . . . Surely a client
      is not free to make various allegations of misconduct or
      incompetence while the attorney’s lips are sealed by invocation of
      the attorney-client privilege. Such an incongruous result would be
      inconsistent with the object and purpose of the attorney-client
       privilege and a patent perversion of the rule. When a client calls
       into public question the competence of [her] attorney, the privilege
       is waived.

Tasby v. United States, 504 F.2d 332, 336 (8th Cir. 1974) (citations omitted).

See also United

States v. Davis, 583 F.3d 1081, 1090 (8th Cir. 2009) (holding that defendant

“waived the attorney- client privilege when [defendant] asserted he should be able

to withdraw his guilty plea based on the erroneous advice of his appointed

counsel”) (citation omitted).

       Here,    the   claims    by    Petitioner   clearly   implicate   privileged

communications and require an examination of the communications which would

be subject to the privilege. Therefore, the privilege is waived.

       As noted by the Government an evidentiary hearing could be conducted

relative to the allegations made by Petitioner, but Athe >missing= information

can be obtained more expeditiously by requiring [her] former defense attorney[]

to provide [an] affidavit[] responding to the allegations raised in [her] '2255

motion.@ Wright v. United States, 2008 WL 4276206 (D. Del., Sept. 17, 2008);

see also United States v. Adejumo, 2015 WL 4920000 (D. Minn., Aug. 18, 2015)

(rejecting defendant’s argument that waiver extends only to testimony at an

evidentiary hearing and holding defense counsel is permitted to reveal relevant

attorney-client communications in an affidavit).
       Accordingly,

      IT IS HEREBY ORDERED that the Motion to Produce Affidavit [Doc.

#4] is GRANTED.

      IT IS FURTHER ORDERED that Assistant Public Defender                  Diane

Dragan is hereby ordered to produce, within 14 days of the date of this order, an

affidavit addressing those claims of ineffective assistance of counsel relating to

communications to and between counsel and Petitioner as enumerated in the

Petition for relief [Doc. #1].

      Dated this 8th day of March, 2019.




                                     ___________________________________
                                         HENRY EDWARD AUTREY
                                     UNITED STATES DISTRICT JUDGE
